DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 states “wherein the planar flange has a length, and wherein the length of the planar flange divided by length of the outer arcuate rim portion is less than about 0 to about 1”. It is unclear wherein the planar flange has a length, and wherein the length of the planar flange divided by length of the outer arcuate rim portion is less than about 1”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheshire (US 5,326,020).
Regarding claim 22, Cheshire teaches a meat tray (figure 1) sized and shaped to support raw meat (figure 1: since the tray 10 is used for holding food, it is sized and shaped to support raw meat), the meat tray is composed of a paperboard material (Title), the meat tray comprising: a generally planar base (figure 2, reference 12) wherein the generally planar base extends to a sidewall (figure 2, reference 11) that extends transversely from the planar base to an angled outer transition (figure 2, reference 18) which forms an outer periphery of a tray cavity (figures 1: cavity located inside tray 10); wherein a reference plane extends from the angled outer transition of the meat tray opposite the generally planar base (figure 2: the reference plane would be a line parallel to the base 12 contacting the top of the angled transition 18 near 22); a rim of the meat tray is located at a terminus of the angled outer transition and extends away from the cavity (figure 2, reference 13); wherein the angled outer transition has a radius of about 1/16 inch (figure 3, reference 18 having radius R2: radius R2, as defined by table 1, is equal to 0.024D=(0.024)*(8.75”)=0.21” where D is the diameter of the plate at 8.75”[column 5, lines .

Claim Rejections - 35 USC § 103
Claim 1-3, 5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheshire et al. (US 5,326,020), in view of Littlejohn et al. (US 6,715,630).
Regarding claim 1, Cheshire teaches a meat tray (figure 1) sized and shaped to support raw meat (figure 1: since the tray 10 is used for holding food, it is sized and shaped to support raw meat), the meat tray is composed of a paperboard material (Title), the meat tray comprising: a generally planar base (figure 2, reference 12) wherein the generally planar base extends to a sidewall (figure 2, reference 11) that extends transversely from the planar base to an angled outer transition (figure 2, reference 18) which forms an outer periphery of a tray cavity (figures 1: cavity located inside tray 10); wherein a reference plane extends from the angled outer transition of the meat tray opposite the generally planar base (figure 2: the reference plane would be a line parallel to the base 12 contacting the top of the angled transition 18 near 22); a rim of the meat tray is located at a terminus of the angled outer transition and extends away from the cavity (figure 2, reference 13); wherein the rim includes: a planar transition that extends from the angled outer transition and from the cavity (figure 2, reference 24); an outer arcuate rim portion extending from the planar transition (figure 2, reference 38), wherein the outer arcuate rim portion curves away from the reference plane (figure 2, reference 38); wherein the outer arcuate rim portion has a radius (figure 2 and 3, reference 38 having a radius R3); a planar flange 
Cheshire does not explicitly teach the outer arcuate rim portion having a radius of about 5/16”. However, Littlejohn does teach the outer arcuate rim portion (figure 5, reference 32) having a radius (figure 6, reference R3) of about 5/16” (figure 6: R3 is the radius of the outer arcuate rim portion. In table 3, profile 1, R3 equals 0.3741 inches, which equates to about 5/16” (0.3125”), as claimed. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the meat tray of Cheshire, to include the outer arcuate rim portion having a radius of about 5/16”, as disclosed by Littlejohn, because having this radius is an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233).
Regarding claim 2, Cheshire, in view of Littlejohn, teach all of the claim limitations of claim 1, as shown above. Furthermore, Littlejohn teaches the planar transition has a span (figure 6: length of the planar transition 34 is the span) extending from angled outer transition of about 0.001 inches to about 1 inch (figure 6: the span is calculated by subtracting x3 from x2. Table 3 [profile 1], shown on page 44 [page with columns 19 and 20] shows x3 as 3.9799 inches and x2 as 3.8226 inches. In this case x3-x2 equals 0.1573 inches which is in the claimed range).
Regarding claim 3, Cheshire, in view of Littlejohn, teach all of the claim limitations of claim 1, as shown above. Furthermore, Littlejohn teaches the angled outer transition has a radius (figure 6, radius R2), and wherein the radius of the angled outer transition divided by a height of the meat tray is between equal to or greater than about 0 (figure 6: R2 is the radius of the angled outer transition and Y5 
Regarding claim 5, Cheshire, in view of Littlejohn, teach all of the claim limitations of claim 1, as shown above. Furthermore, Cheshire teaches a transition located between the generally planar base and the sidewall (figure 2, reference 14).
Regarding claim 7, Cheshire, in view of Littlejohn, teach all of the claim limitations of claim 1, as shown above. Furthermore, Littlejohn teaches the outer arcuate rim portion has a length (figure 6, arc length defined by A2), wherein the length of the outer arcuate rim portion divided by a height of the meat tray is less than or equal about 1 (figure 6: the arc length of A2 is the outer arcuate rim length and Y5 is the height of the tray 2. In table 3, profile 1, A2 equals 60 degrees while Y5 equals 0.6638 inches. Arc length is defined by ((π*R3*A2)/180). The arc length equals ((3.14*0.3741*60)/180) which equals 0.3916 inches. Therefore, arc length/Y5 equals 0.5899, which is less than or equal about 1, as claimed).
Regarding claim 8, Cheshire, in view of Littlejohn, teach all of the claim limitations of claim 7, as shown above. Furthermore, Cheshire teaches the planar flange has a length (figure 2, reference 26), wherein the length of the planar flange divided by the length of the outer arcuate rim potion of the meat tray is less than or equal to about 1 (the length of the planar flange is between 0.005D and 0.01D with D equal to about 8.75”. Thus, the length of the planar flange is between 0.04375” to 0.0875”. The arc length of the arcuate rim portion can be calculated by the equation (Arc length) = (radius)*(central angle in radians). The radius is R3=0.3741” [Table 3, profile 1 of Littlejohn]. The central angle is A2=60 degrees [Table 3, profile 1 of Littlejohn]. The equation for converting degrees to radians is (Angle in Radians)=(angle in degrees)*(pi/180). Thus, the central angle in radians would be 60 degrees*(3.14/180)=1.047. Therefore, arc length is (0.3741”)* 1.047= 0.392”. So, the length of the planar flange divided by the length of the outer arcuate rim is 0.04375/0.392=0.112 which is less than or equal about 1, as claimed).

Regarding claim 10, Cheshire, in view of Littlejohn, teach all of the claim limitations of claim 1, as shown above. Furthermore, Cheshire teaches the planar flange may be angled with respect to a line about perpendicular to the generally planar base within a range of about 0° to about 80° (figure 2, as shown in the annotated figure below: the angle would appear to be roughly 30°, which is within a range of about 0° to about 80°, as claimed).

    PNG
    media_image1.png
    401
    809
    media_image1.png
    Greyscale


Regarding claim 11, Cheshire, in view of Littlejohn, teach all of the claim limitations of claim 1, as shown above. Furthermore, Cheshire teaches the edge faces away from the reference plane (figure 2: .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cheshire et al. (US 5,326,020), in view of Littlejohn et al. (US 6,715,630), as applied to claim 1 above, and further in view of Colombo et al. (US 6,695,138).
Cheshire, in view of Littlejohn, teach all of the claim limitations of claim 1, as shown above. Cheshire, in view of Littlejohn, do not explicitly teach the meat tray generally planar base having four corners. However, Colombo does teach a meat tray (figure 3A) having a generally planar base figure 3A and 3B, reference 33) having four corners (figure 3A).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the meat tray of Cheshire, in view of Littlejohn, to include the generally planar base having four corners, as disclosed by Colombo, because having to modify the circular shaped meat tray of Cheshire, in view of Littlejohn, with the rectangular shaped meat tray of Colombo as claimed would entail a mere change in shape of the meat tray and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cheshire et al. (US 5,326,020), as applied to claim 22 above, and further in view of Colombo et al. (US 6,695,138).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the meat tray of Cheshire, to include the generally planar base having four corners, as disclosed by Colombo, because having to modify the circular shaped meat tray of Cheshire with the rectangular shaped meat tray of Colombo as claimed would entail a mere change in shape of the meat tray and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5 and 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
Applicant argues that the prior art references do not disclose the claim limitations above. As shown above, Cheshire, in view of Littlejohn, do disclose the limitations above. Therefore, the claims remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735